DETAILED ACTION
The Amendment filed 6/20/2022 has been entered. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to the thermocouple and heating cable being adjacent one another inside an insulation wrap and which are the only components within the insulation wrap and in direct contact with the insulation wrap, in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.  The prior art Farkas uses a thermocouple box with redundant thermocouples in proximity to the heating cable, such a modification would not be considered an improvement over Farkas as it would reduce the redundancy and introduce possible cross electrical shorting between the thermocouple and wire, and as such would not be an obvious modification for improvement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5,8-17,19-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746